            Case 8:17-cv-00937-PX Document 85 Filed 12/31/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

HOLLAND CONSTRUCTION CORPORATION, )
                                          )
      Plaintiff/Counter-Defendant,        )
                                          )
v.                                        )                   Civil Action No.: 8:17-cv-00937-PX
                                          )
BOZZUTO CONTRACTING COMPANY, et al., )
                                          )
      Defendants/Counter-Plaintiffs.      )
__________________________________________)

                                   JOINT STATUS REPORT

       In accordance with this Court’s paperless Order dated September 17, 2020, the parties, by

and through their respective undersigned counsel, submit this Joint Status Report, and state as

follows:

       1.      Brick-Tie Remediation

               The biggest hurdle to the parties’ resolution of this litigation is Bozzuto

Contracting Company’s (“Bozzuto”) counterclaim against Holland Construction Corporation

(“Holland”) that Holland improperly installed the lateral brick-ties at The Rotunda, located at

711 West 40th Street, Baltimore, Maryland 21211(hereinafter, “the Project”).

               Since the parties’ last conference call with this Court on September 17, 2020,

Holland engaged its engineering expert, WDP & Associates (“WDP”), to develop plans for the

remediation of the brick ties at the Project. These plans included a determination of the total

number of proposed remedial ties and the spacing of the ties, together with a detailed access plan

that allowed reasonable access to residential and commercial spaces at the Project. WDP

prepared the plans and sent them to prospective bidders for their review and comment. As of the

filing of this Joint Status Report, WDP/Holland is awaiting final responses from the bidders.
               Case 8:17-cv-00937-PX Document 85 Filed 12/31/20 Page 2 of 3



Upon receipt of the final bidder responses, Holland will submit WDP’s proposed remediation

and access plans to Bozzuto for its approval and the approval of the Project Owner. If Bozzuto

and the Project Owner approve the proposed remedial plans, Holland will perform the

remediation, provided that the parties reach agreement on the remaining open issues in the

litigation (identified in Section 2 below). The parties anticipate being in a position to work

cooperatively, or with the assistance of an outside mediator, to resolve these remaining open

issues.

          2.      Remaining Open Issues in Litigation

                  Setting aside the brick-tie remediation, there remain several open issues in the

litigation. Those issues include Holland’s claims against Bozzuto for open change orders (that

were not voided by this Court’s partial grant of Bozzuto’s Motion for Summary Judgment) and

Bozzuto’s counterclaims against Holland for allegedly incomplete punch list work, elevator run

time, broken glass, and Bozzuto’s claim for project management/supervision costs in connection

with the brick tie remediation. With regard to these open issues, the parties have exchanged

information regarding their claimed damages.

          3.      Follow-up with Court

                  The parties are hopeful that they can resolve the remaining disputed issues in this

litigation within the next three months. The parties propose that they submit a second joint status

report by March 31, 2021.
          Case 8:17-cv-00937-PX Document 85 Filed 12/31/20 Page 3 of 3




Respectfully submitted,


        /s/                                        /s/
 Howard G. Goldberg, Fed. Bar No. 01210    Paul S. Caiola, Fed. Bar No. 23940
 Robin G. Banks, Fed. Bar No. 25103        Samuel D. Cowin, Fed. Bar No. 21126
 Goldberg & Banks, P.C.                    GALLAGHER EVELIUS & JONES LLP
 1829 Reistertown Road, Suite 21208        218 North Charles Street, Suite 400
 (410) 580-9530                            Baltimore, Maryland 21201
 hgoldberg@gbpclawfirm.com                 (410) 727-7702
 rbanks@gbpclawfirm.com                    pcaiola@gejlaw.com
                                           scowin@gejlaw.com
        /s/                                Counsel for Defendants
 Kerry C. Raymond, Fed. Bar No. 28650
 Franklin & Prokopik, P.C.
 Two North Charles Street, Suite 600
 Baltimore, Maryland 21201
 (410) 230-3635
 kraymond@fandpnet.com

 Counsel for Plaintiff


 Dated: December 31, 2020
